Citation Nr: 0700203	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-35 628	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation greater than 20 
percent for a right shoulder disability (residuals of a 
dislocation of the right scapulohumeral joint).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1987 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The veteran subsequently relocated and 
the case was most recently certified to the Board by the 
Atlanta, Georgia RO.  The Board remanded the case in December 
2005.


FINDING OF FACT

The veteran does not have recurrent dislocation of the 
humerus at the scapulohumeral joint with frequent episodes 
and guarding of all arm movements, nor does he have malunion 
of the humerus with marked deformity.  


CONCLUSION OF LAW

The criteria for a higher rating for a right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.46, 
4.71a, Diagnostic Code (DC) 5202.  (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected right shoulder disability, 
currently evaluated as 20 percent disabling under DC 5202, 
other impairment of the humerus.  38 C.F.R. § 4.71a.  

Under DC 5202, a 20 percent rating is warranted for the major 
arm when there is recurrent dislocation of the humerus at the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level, or when there is 
malunion of the humerus with moderate deformity.  A 30 
percent rating is warranted when there is recurrent 
dislocation of the humerus at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements, or when 
there is malunion of the humerus with marked deformity.  

The Board notes that there is no evidence of ankylosis of the 
shoulder to warrant application of DC 5200, ankylosis of 
scapulohumeral articulation.  There is no evidence of 
limitation of motion of the arm to warrant application of DC 
5201, limitation of motion of the arm.  Lastly, there is no 
evidence of dislocation, nonunion, or malunion of the 
clavicle or scapula to warrant application of DC 5203, 
impairment of the clavicle or scapula.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).  

Pursuant to the December 2005 Board remand, the veteran 
underwent a VA joints examination in May 2006.  The veteran 
reported dislocating his shoulder playing football in the 
military.  Since his injury, the veteran has had subluxation 
events.  He had physical therapy, which helped stop the 
recurrent subluxations.  Physicians recommended surgery, but 
the veteran did not want to undergo an operation that had a 
six month recovery time.  

The veteran described his pain as burning and aching, with 
weakness in his right shoulder compared with his left.  He 
denied stiffness, swelling, heat, redness, and instability.  
However, he reported that occasionally, when he moved his 
shoulder in the wrong position, he felt like it might slip 
out of place.  The veteran reported a lack of endurance in 
his right shoulder.  He self-treated with Motrin 
approximately three times per day, which improved his 
symptoms.  The veteran did not use any crutches, canes, 
braces, or corrective shoes.  The veteran is right handed.  

The veteran reported that his pain was not constant, but that 
he had pain approximately one to two times per month, lasting 
for three days at a time.  He thought his flare-ups were a 
result of overusing his right shoulder.  The veteran 
alleviated his flare-ups with ice and Motrin.  During flare-
ups, the veteran had trouble with activities of daily living 
and reported not being able to play catch with his son.  He 
also reported having to leave his law enforcement position in 
the field and accept a position as an instructor due to his 
shoulder disability.  

The examiner used a goinometer to test the veteran's range of 
motion.  The veteran's forward flexion was 0 to 180 degrees, 
with pain from 150 to 180 degrees.  His shoulder abduction 
was 0 to 180 degrees, with pain from 160 to 180 degrees.  His 
external rotation was 0 to 90 degrees, with pain from 60 to 
90 degrees; internal rotation was 0 to 90 degrees with no 
pain.  Elbow flexion was 0 to 145 degrees, forearm supination 
was 0 to 85 degrees, and forearm pronation was 0 to 80 
degrees.  The veteran's wrist dorsiflexion was 0 to 70 
degrees, wrist palmar flexion was 0 to 80 degrees, wrist 
radial deviation was 0 to 20 degrees, and wrist ulnar 
deviation was 0 to 45 degrees.  All of the veteran's ranges 
of motion were normal.  Repetitive testing was performed and 
there was no change in his pain or ranges of motion.  The 
veteran stated that during a flare-up the pain would not be 
much worse than it was during repetitive testing.  The 
veteran had 5/5 strength of his rotator cuff musculature and 
upper extremity musculature.  He reported normal sensation in 
his arm.  The veteran had guarding to the range of motion on 
external rotation and abduction, indicating pain.  There was 
no muscular atrophy, spasms, edema, effusion, redness, heat, 
or ankylosis.   

In October 2004, the veteran was treated by Dr. C. K., a 
private practitioner.  The physician noted that the veteran 
had good musculature in both shoulders, and that he worked 
out, but did not lift heavy weights with his right upper 
extremity due to shoulder pain.  Dr. C. K. observed pain when 
the veteran abducted his arm against resistance, as well as 
when he tried to rotate his arm to position it behind his 
back.  The veteran's x-ray results were normal.  

The veteran underwent a MRI in October 2004.  It showed some 
widening of the acromioclavicular joint which the examiner 
commented may have been old, as there was no significant 
impingement on the rotator cuff.  There was a small joint 
effusion and a small amount of fluid in the 
subacromial/subdeltoid bursa.  The MRI suggested tendinosis 
or possibly a partial tear in the rotator cuff, but no full 
thickness tear.  There was no abnormal osseous signal.  Dr. 
C. K. noted that he could not explain the amount of 
discomfort the veteran was having from the findings of the 
MRI.  The doctor did not think therapy would help the 
veteran.  

At his August 2004 travel Board hearing, the veteran 
testified that he had to change jobs due to mobility problems 
and shoulder pain.  The veteran reported that the constantly 
medicated with ibuprofen or Naprosyn and iced his shoulder.  
He also saw a chiropractor and an acupuncturist.  He 
testified that he had to modify his daily activities to 
compensate for his shoulder disability.   

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and that they provide 
evidence against the veteran's claim, as they do not show 
that the veteran has recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  In fact, the veteran reported that he had 
flare ups twice monthly, and the May 2006 examiner observed 
guarding of movements only with abduction and external 
rotation of the right shoulder, as opposed to all arm 
movements.  No evidence of record shows that the veteran has 
both frequent episodes of recurrent dislocation of the 
humerus at the scapulohumeral joint and guarding of all arm 
movements.  Additionally, the evidence of record does not 
show that there is malunion of the humerus.  Therefore, the 
veteran does not meet the criteria for an increased 
evaluation under DC 5202.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The evidence of record reveals that the veteran has not 
sustained functional loss to a degree severe enough to 
warrant a higher rating.  At his May 2006 VA examination, the 
veteran displayed pain on forward flexion, shoulder 
abduction, and external rotation, but no additional 
limitation due to weakness or following repetitive motion.  
Dr. C. K. also observed pain during shoulder abduction and 
when the veteran rotated his arm behind his back.  The 
functional loss described by the examiner is not sufficient 
to award a higher rating as a 30 percent rating under 
Diagnostic Code contemplates limitation of motion of the arm 
to within 25 degrees from the side.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's right shoulder 
disability does not more closely approximate a 30 percent 
rating.  38 C.F.R. § 4.7.  Therefore, the preponderance of 
the evidence against this claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 20 percent for a right shoulder 
disability.  38 C.F.R. § 4.3.  

In correspondence dated in May 2001 and January 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The AOJ subsequently readjudicated the claim based 
on all the evidence in June 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
any deficiency in the notice did not affect the essential 
fairness of the decision. 

The June 2006 supplemental statement of the case informed the 
veteran that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the December 2005 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


ORDER

An increased evaluation for a right shoulder disability is 
denied.  



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


